Citation Nr: 1613125	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-33 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for partial removal of the colon, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In March 2014, the Board remanded this matter for further development.

As noted in the Board's March 2014 decision and remand, the issue of entitlement to service connection for Barrett's Esophagus with carcinoma in situ has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2014 Appellant's Brief.  This matter is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that a remand is necessary in order to allow the RO the opportunity to fully comply with the Board's March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the March 2014 remand, the Board instructed that the RO afford the Veteran a VA examination to determine the etiology of his claimed colon condition, particularly whether such condition was due to or aggravated by his service-connected diabetes mellitus.  The Veteran underwent VA examination in July 2014.  The July 2014 VA examiner examined the Veteran, reviewed the Veteran's claims file, and concluded that it was not possible to diagnose the Veteran or to provide an opinion without medical information regarding the Veteran's intestinal surgery.  The RO obtained additional medical opinion in September 2014.  The opinion provider reviewed the Veteran's claims file and the July 2014 VA examination report, and opined that the Veteran's colon resection was less likely than not resulting from or aggravated by his service-connected diabetes.  The opinion provider noted that the May 2009 treatment record states the Veteran's colon resection was due to diverticulitis.  He opined that diverticulitis complications and diabetes share an obesity risk factor, but that diabetes does not cause diverticulitis.  The opinion provider also noted that the only medical information in the record pertaining to the Veteran's intestinal surgery was the Veteran's history from the July 2014 VA examination and the May 2009 private treatment record.  The physician noted that "[m]edical information about the Veteran's indication for intestinal surgery, the procedure(s) performed, findings, and current condition are NOT to be found in the Veteran's claims file, the Virtual VA, or Vista Imaging...The negative medical opinion provided is based upon the very limited information of record."  However, there is additional medical information in the claims file regarding the Veteran's intestinal surgery.  A September 2004 private treatment record notes that the Veteran's past surgical history includes a sigmoid colectomy in June 2004 for chronic diverticulitis, requiring segmental enterectomy and partial cystectomy for colovesical fistula, and that it was performed at Kenmore Mercy Hospital.  The Board finds that remand is appropriate to seek the relevant private treatment records relating to the Veteran's intestinal surgery and, if any is submitted, to obtain further medical opinion.

In addition, during the July 2014 VA examination, the Veteran reported that he lost weight, was hospitalized, and was treated for intestinal issues while serving in Vietnam.  The Veteran's March 1969 separation examination notes the Veteran experienced abdominal pain and diarrhea in Vietnam and was evacuated by air for treatment, and that the Veteran had a malabsorption problem.  The Board finds that the issue of direct service connection has been raised by the Veteran's statements during the VA examination.  As such, remand is appropriate in order to obtain medical opinion regarding a possible connection between service and the Veteran's partial removal of his colon.



Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, request and associate with the claims file the Kenmore Mercy Hospital records from June 2004.

2.  Return the claims file to the examiner that conducted the examination in July 2014 or another suitable examiner.

The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's colon disorder is related to his service, to include the Veteran's intestinal issues in Vietnam (as reported on his 1969 separation examination report)

If any new evidence is added to the claims file, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's colon disorder is caused by or aggravated by the Veteran's service-connected diabetes mellitus.

A rationale should be provided for any opinion or conclusion expressed.

3.  When the requested development has been completed, readjudicate the claim on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




